As filed with the Securities Exchange Commission on April 9, 2009 Registration No. 333 - 156446 U. S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 1 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 BALQON CORPORATION (Exact name of registrant as specified in its charter) Nevada 3537 33-0989901 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code No.) (I.R.S. Employer Identification No.) 1701
